Citation Nr: 0424108	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  94-46 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a closed head injury with right facial palsy and synkinesis.

2.  Whether the reduction of the disability evaluation for 
the residuals of a closed head injury with right facial nerve 
palsy from 20 percent to 10 percent was proper.  

3.  Entitlement to an initial disability evaluation in excess 
of 30 percent for organic brain changes due to trauma and 
post traumatic stress disorder. 

4.  Whether new and material evidence had been received to 
reopen the claim for service connection for aphasia.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from July 1985 to July 
1989.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Los Angeles, 
California.

Service connection for residuals of a closed head injury with 
facial nerve palsy on the right was granted in July 1990.  A 
20 percent evaluation was assigned from July 8, 1989.  A 
September 1991 rating decision proposed a reduction in the 
disability evaluation to zero percent.  A December 1991 
rating decision reduced the disability evaluation to zero 
percent effective April 1, 1992.  The veteran appealed this 
decision.  A December 1993 rating decision denied entitlement 
to an increased evaluation for the residuals of a closed head 
injury with facial nerve palsy on the right.  The December 
1993 rating decision also determined that the veteran did not 
file a timely notice of disagreement with respect to the 
December 1991 rating decision.  The veteran appealed these 
issues.  

In May 1997, the Board remanded these issues for additional 
development.  In an August 1999 decision, the Board 
determined that the veteran filed a timely notice of 
disagreement with respect to the December 1991 rating 
decision.  The issue of whether the reduction of a disability 
evaluation from 20 percent to zero percent for the residuals 
of the closed head injury and the issue of entitlement to an 
increased evaluation for residuals of the closed head injury 
were remanded for additional development.  The veteran 
subsequently filed a timely appeal with respect to the issue 
of whether the reduction from 20 percent to zero percent for 
the closed head injury was proper.  This issue and the issue 
of entitlement to an increased evaluation for residuals of a 
closed head injury are still on appeal before the Board.  

A September 1991 rating decision denied entitlement to 
service connection for aphasia.  The veteran was notified of 
this decision on September 26, 1991 and it became final.  38 
U.S.C.A. § 7105(c) (West 2002).  In August 1999, the veteran 
filed an application to reopen the claim for service 
connection for aphasia.  A July 2000 rating decision 
determined that new and material evidence had not been 
received.  The veteran appealed this decision.  

A July 2000 rating decision granted entitlement to service 
connection for organic brain changes and post traumatic 
stress disorder (PTSD) and assigned a 30 percent evaluation 
from August 25, 1999.  The veteran expressed disagreement 
with the disability evaluation and appealed this issue.   

The July 2000 rating decision also denied entitlement to 
service connection for vertigo and twitching and burning of 
the right eye.  The veteran appealed these issues.  However, 
in an October 2003 rating decision, the RO granted service 
connection for vertigo and synkinesis.  Thus, these issues 
are no longer before the Board for appellate review.  

The Board also notes that in a June 2003 Form 9, the veteran 
requested a Board hearing at a local VA office.  However, in 
a June 2004 statement, the veteran withdrew this request for 
a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103 (West 2004)) 
requires VA to advise a claimant of the evidence needed to 
substantiate the claim, of what evidence the claimant is 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA has also 
undertaken to inform claimants to submit relevant evidence in 
their possession.  38 C.F.R. § 3.159(b) (2003).  

The requirements of the VCAA have not been satisfied with 
respect to the issues on appeal because VA has not notified 
the veteran of what evidence he is responsible for obtaining 
and what evidence VA will undertake to obtain.  38 U.S.C.A. 
§ 5103(a).  The Board notes that in September 2001, a VCAA 
notice letter was sent to the veteran, but this letter did 
not address the above issues.  The veteran has not been 
notified of the pertinent law and regulations regarding the 
reduction of disability ratings.  

Review of the records reveals that the veteran had requested 
a hearing before the Board at the local VA office for the 
issue of entitlement to a compensable evaluation for 
residuals of a closed head injury with right facial palsy.  A 
hearing before the Board was held in December 1996.  However, 
the Member of the Board who conducted the hearing is no 
longer employed by the Board.  Thus, the Board finds that the 
veteran should be given another opportunity to appear at a 
hearing before the Board.  See 38 C.F.R. §§ 20.700, 20.707 
(2003).  The Board shall decide an appeal only after 
affording the appellant an opportunity for a hearing.  
38 U.S.C.A. § 7107(b) (West 2002).  

Lastly, the Board notes that relevant medical evidence was 
associated with the claims folder subsequent to the issuance 
of the October 2003 supplemental statement of the case.  A 
May 2003 statement from Dr. Strack and VA treatment records 
dated in April 2003 were associated with the claims folder.  
Review of the record further reveals that the RO has not yet 
considered this evidence.  In accordance with Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Board must remand the additional 
evidence to the RO for initial consideration pursuant to 
38 U.S.C. § 7104(a).  

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should provide the 
veteran with VCAA notice in accordance 
with 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2003).  The veteran should be 
notified of the pertinent regulations 
regarding reductions in disability 
evaluations and should be notified of 
38 C.F.R. §§ 3.344(c) and 3.105(a) 
(2003).  

2.  The AMC or RO should contact the 
veteran and notify the veteran that the 
Member of the Board who conducted the 
Board hearing in December 1996 is no 
longer employed by the Board.  The 
veteran should be given another 
opportunity to appear before the Board at 
a hearing at the RO.

3.  The AMC or RO should then 
readjudicate the issues of entitlement to 
a compensable evaluation for residuals of 
a closed head injury with right facial 
palsy and synkinesis; whether the 
reduction of the evaluation of the 
residuals of a closed head injury with 
right facial nerve palsy from 20 percent 
to 10 percent was proper; entitlement to 
an initial evaluation in excess of 30 
percent for organic brain changes due to 
trauma and PTSD; and whether new and 
material evidence had been received to 
reopen the claim for service connection 
for aphasia.  If all the desired benefits 
are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


